Title: To George Washington from John V. Weylie, 7 September 1792
From: Weylie, John V.
To: Washington, George



Honoured Sir,
Alex[andri]a [Va.] Sept. 7th 1792

Notwithstanding the inestimable Favour you have conferred upon me in paying for my Education, yet I have made bold (though with great reluctance) to beg another particular Kindness.
Through your unexampled Bounty, I have made a considerable Progress in the Latin Tongue, and at the Return of the Revd Mr McWhir from Georgia, I am to begin Greek. My Father bought several Latin Authors for me, and others I borrowed. But being at present unable to purchase me what Greek Books I shall want, and they being more scarse than the Latin, my only Resource is in your well known Generosity. Without your kind Interposition and Assistance, I am afraid my Education will be rendered altogether imperfect. Had I continued to learn English, I might by this time, have made myself perfect Master of my Mother Tongue. But having exchanged that for the Study of the Classics, and being, very much charmed with it, I am very loath to forsake so very agreeable a Study; as a thirsty Traveller having found a cool, refreshing Brook in his way, is very unwilling to leave it till he perfectly allayst his Thirst. Whether the Greek Language may please me as much as the Latin, is a matter I am as yet uncertain of; however I am very desirous to try. I entreat

you Sir, as your unparalled Liberality has conducted me thus far, not to forsake me at the very moment I am upon the point of obtaining my Desires. I might here enlarge upon my manifold Obligations to you, but as merit is alway disgusted at its own Praises, I choose to be silent. But depend upon (illustrious Benefactor) you have my most ardent and sincere wishes for your temporal and eternal Welfare.
The principal Books necessary for learning the Greek Language are the five following, Moor’s Greek Grammar, Testament, Lucian’s Dialogues, Homer’s Iliad and a Lexicon. Though they are but few, yet my Father’s Circumstances incapacitate him to procure them for me. I therefore, hope, noble Sir, you will assist me, and thus complete the Benefits already heaped upon Your Excellency’s most devoted Humble Srt

John V. Weylie

